    Case 20-30149       Doc 69       Filed 02/14/20 Entered 02/14/20 12:21:09                 Desc Main
                                      Document     Page 1 of 17



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

__________________________________________
                                          )
In re:                                    )                       Chapter 11 (Jointly Administered)
                                          )
SD-Charlotte, LLC, et al., 1              )                       Case No. 20-30149
                                          )
              Debtors.                    )
                                          )
__________________________________________)


                 MOTION OF THE DEBTORS FOR AN ORDER
          ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
       AND REIMBURSEMENT OF EXPENSES OF RETAINED PROFESSIONALS

         The above-captioned debtors and debtors-in-possession (the “Debtors”) hereby file this

motion (the “Motion”) for entry of an order substantially in the form attached hereto (the

“Proposed Order”), pursuant to section 331 of title 11 of the United States Code, 11 U.S.C. §§

101 et seq. (as amended or modified, the “Bankruptcy Code”), rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 2016-1 of the Rules of Practice and

Procedure of the United States Bankruptcy Court for the Western District of North Carolina (the

“Local     Bankruptcy     Rules”),    establishing     procedures     for   interim    compensation      and

reimbursement of expenses for Retained Professionals and official committee members. In

support of this Motion, the Debtors respectfully state as follows:

                                            JURISDICTION




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-
Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).


CHAR2\2241963v2
  Case 20-30149         Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09           Desc Main
                                    Document     Page 2 of 17



         1.       The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue of these

proceedings and the Motion in the Court is proper under 28 U.S.C. § 1408.

         2.       The bases for the relief requested herein are sections 105(a) and 331 of the

Bankruptcy Code and Bankruptcy Rule 2016.

                                          BACKGROUND

         3.       On February 7, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate

their businesses and manage their affairs as debtors-in-possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code.

         4.       No request for the appointment of a trustee, examiner, or creditors’ committee has

been made in these chapter 11 cases (the “Chapter 11 Cases”).

         5.       Additional information regarding the circumstances leading to the commencement

of these Chapter 11 Cases and information regarding the Debtors’ businesses and capital

structure is set forth in detail in the Declaration of Brian Rosenthal in Support of the Debtors’

Chapter 11 Petitions and Requests for First Day Relief [Docket No. 12] (the “First Day

Declaration”). Any capitalized terms not defined herein shall have the meaning attributed to

them in the First Day Declaration.

                                      RELIEF REQUESTED

         6.       Pursuant to sections 105(a) and 331 of the Bankruptcy Code, Rule 2016(a) of the

Bankruptcy Rules) and Rule 2016-1 of the Local Bankruptcy Rules, the Debtors hereby seek the

entry of an order, substantially in the form attached hereto as Exhibit A, establishing procedures

for the compensation and reimbursement of professionals whose retentions are approved by this




CHAR2\2241963v2
                                                  2
  Case 20-30149          Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09           Desc Main
                                     Document     Page 3 of 17



Court pursuant to sections 327 or 1103 of the Bankruptcy Code (the “Retained Professionals”)

on a monthly basis, on terms comparable to the procedures established in other large chapter 11

cases.

                      THE PROPOSED COMPENSATION PROCEDURES

         7.       The Debtors propose that the payment of compensation and reimbursement of

expenses of Retained Professionals be governed by the following procedures (the

“Compensation Procedures”):

                  (a) Each Retained Professional seeking monthly compensation must submit a
                      monthly fee statement (a “Monthly Fee Statement”), which submission may
                      be via hand delivery, overnight courier, first class mail or e-mail, so as to be
                      received no later than 20 days after the end of the month for which the fees are
                      sought, to the following parties (collectively, the “Notice Parties”):

                         (i)      SD-Charlotte, LLC et al., c/o Brian Rosenthal, MERU, 1372
                                  Peachtree St. Atlanta, GA 30309 (brian@wearemeru.com)

                         (ii)     counsel to the Debtors, Moore & Van Allen PLLC, 100 North
                                  Tryon Street, Suite 4700, Charlotte, NC 28202 (Attn: Hillary
                                  Crabtree) (hillarycrabtree@mvalaw.com);

                         (iii)    the United States Bankruptcy Administrator for the Western
                                  District of North Carolina (the “Bankruptcy Administrator”), 402
                                  West Trade Street, Suite 200, Charlotte, North Carolina 28202
                                  (Attn: Shelley K. Abel, shelley_abel@ncwba.uscourts.gov);

                         (iv)     counsel to the unsecured creditors’ committee, if one is appointed
                                  in these Chapter 11 Cases;

                         (v)      counsel to the DIP Lender, Attn: Daniel Simon, DLA Piper LLP
                                  (US) One Atlantic Center, 1201 West Peachtree Street, Suite 2800,
                                  Atlanta, Georgia 30309-3450 (daniel.simon@dlapiper.com); and

                         (vi)     counsel to the Prepetition Secured Lender, c/o Jennifer L.
                                  Silvestro, Esq., Lazer, Aptheker, Rosella & Yedid, P.C, 225 Old
                                  Country Road, Melville, NY 11747 (silvestro@larypc.com) and

                         (vii)    any other parties that the Court may designate.

                  (b) Unless otherwise provided in the order authorizing the Retained Professional's
                      retention, each Retained Professional's Monthly Fee Statement, in accordance
                      with Local Bankruptcy Rule 2016-1, shall include (i) a monthly invoice with


CHAR2\2241963v2
                                                    3
  Case 20-30149          Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09            Desc Main
                                     Document     Page 4 of 17



                     fee and expense detail that describes the fees and expenses incurred by such
                     Retained Professional in accordance with the Guidelines for Compensation
                     and Expense Reimbursement of Retained Professionals promulgated by the
                     Court (the “Compensation Guidelines”) and (ii) any additional information
                     required by the Compensation Guidelines.

                  (c) Time spent traveling without actively working on these Chapter 11 Case shall
                      be billed at 50% of the professional's normal hourly rate.

                  (d) Any Retained Professional who fails to submit a Monthly Fee Statement for a
                      particular month or months may subsequently submit a consolidated Monthly
                      Fee Statement for multiple months provided that separate fee and expense
                      information for each applicable month is provided in the consolidated
                      statement.

                  (e) All Monthly Fee Statements shall comply with the Bankruptcy Code, the
                      Bankruptcy Rules, the Local Bankruptcy Rules, the Compensation Guidelines
                      and applicable law.

                  (f) Each Notice Party will have 14 days after service of a Monthly Fee Statement
                      to object to such statement (the “Objection Deadline”). Upon the expiration of
                      the Objection Deadline, the Debtor will be authorized to pay each Retained
                      Professional an amount (the “Authorized Payment”) equal to the lesser of (i)
                      90% of the fees and 100% of the expenses requested in the Monthly Fee
                      Statement (the “Maximum Payment”) and (ii) the aggregate amount of fees
                      and expenses not subject to an unresolved objection pursuant to paragraph
                      10(g) below.

                  (g) If any Notice Party objects to a Retained Professional's Monthly Fee
                      Statement, it must serve on the affected Retained Professional and each of the
                      other Notice Parties a written objection (the “Objection”) so that it is received
                      on or before the Objection Deadline. Thereafter, the objecting party and the
                      affected Retained Professional may attempt to resolve the Objection on a
                      consensual basis. If the parties are unable to reach a resolution of the
                      Objection within 14 days after service of the Objection, or such later date as
                      may be agreed upon by the objecting Notice Party and the affected Retained
                      Professional, the affected Retained Professional may either: (i) file a response
                      to the Objection with the Court, together with a request for payment of the
                      difference, if any, between the Maximum Payment and the Authorized
                      Payment made to the affected Retained Professional (the “Incremental
                      Amount”) and schedule such matter for hearing on at least 14 days' notice; or
                      (ii) forego payment of the Incremental Amount until the next interim or final
                      fee application hearing, at which time the Court will consider and dispose of
                      the Objection if requested by the affected Retained Professional. Failure by a
                      Notice Party to object to a Monthly Fee Statement shall not constitute a
                      waiver of any kind nor prejudice that Notice Party's right to object to any



CHAR2\2241963v2
                                                    4
  Case 20-30149          Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09            Desc Main
                                     Document     Page 5 of 17



                     Interim Fee Application (as defined below) subsequently filed by a Retained
                     Professional.

                  (h) The first Monthly Fee Applications may be submitted by each of the Retained
                      Professionals the later of March 20, 2020 or 14 days after the entry of an order
                      approving this Motion and shall cover the period from the Petition Date
                      through February 29, 2020.

                  (i) Commencing with the four-month period ending May 31, 2020, and at four-
                      month intervals thereafter (each, an “Interim Fee Period”), each of the
                      Retained Professionals will file with the Court and serve on the Notice Parties
                      an application pursuant to sections 330 and 331 of the Bankruptcy Code (an
                      “Interim Fee Application”) for interim Court approval and allowance of the
                      compensation and reimbursement of expenses sought by the Retained
                      Professional in its Monthly Fee Statements for the applicable Interim Fee
                      Period, including: (i) any revisions to the fee detail previously submitted with
                      a Monthly Fee Statement; (ii) any consensual resolution of an Objection to
                      one or more Monthly Fee Statements; and (iii) any difference between any
                      amounts owed to the Retained Professional and the Authorized Payments
                      made with respect to the Interim Fee Period. Retained Professionals also will
                      file a notice of opportunity for hearing in accordance with Local Bankruptcy
                      Rule 9013-1(e)(7), which shall be served on the Notice Parties and all parties
                      that have filed a notice of appearance with the Clerk of this Court and
                      requested such notice.

                  (j) Interim Fee Applications must be filed on or before the 20th day after the end
                      of the Interim Fee Period for which the application seeks allowance of fees
                      and reimbursement of expenses. An Interim Fee Application must include a
                      basic summary of the Monthly Fee Statements that are the subject of the
                      request and any other information requested by the Court or required by the
                      Bankruptcy Rules, the Local Bankruptcy Rules and the Compensation
                      Guidelines. A Retained Professional filing an Interim Fee Application shall
                      comply with the applicable provisions of the Bankruptcy Code, the
                      Bankruptcy Rules, the Local Bankruptcy Rules and applicable law.

                  (k) The first Interim Fee Application must be filed on or before June 20, 202 for
                      the Interim Fee Period from February 7, 2020 through May 31, 2020. Any
                      objections to an Interim Fee Application (an “Additional Objection”) shall be
                      filed with the Court and served upon the affected Retained Professional and
                      the Notice Parties so as to be received on or before the 14th day (or the next
                      business day if such day is not a business day) following the filing and service
                      of the Interim Fee Application, which service may be via e-mail, hand
                      delivery, overnight courier or first class mail. If no Objections are pending and
                      no Additional Objections are timely filed, the Court may grant an Interim Fee
                      Application without a hearing. Upon allowance by the Court of a Retained
                      Professional's Interim Fee Application, the Debtor shall be authorized to



CHAR2\2241963v2
                                                    5
  Case 20-30149          Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09             Desc Main
                                     Document     Page 6 of 17



                     promptly pay such Retained Professional all requested fees and expenses not
                     previously paid (including any Incremental Amount).

                  (l) The pendency of an Objection or Additional Objection or the entry of a Court
                      order holding that the prior payment of compensation or the reimbursement of
                      expenses was improper as to a particular Monthly Fee Statement will not
                      disqualify a Retained Professional from the future payment of compensation
                      or reimbursement of expenses as set forth above, unless the Court orders
                      otherwise.

                  (m) There will be no penalties for failing to file a Monthly Fee Statement or an
                     Interim Fee Application in a timely manner.

                  (n) Neither (i) the payment of or the failure to pay, in whole or in part, interim
                      compensation and reimbursement of expenses under the Compensation
                      Procedures nor (ii) the filing of, or failure to file, an Objection to any Monthly
                      Fee Statement or an Additional Objection to any Interim Fee Application will
                      bind any party in interest or the Court with respect to the final applications for
                      allowance of compensation and reimbursement of expenses of Retained
                      Professionals.

         8.       Debtors further request that the Court limit the notice of hearings to consider

interim and final compensation applications to the Notice Parties and, without duplication, those

person who have formally appeared and requested service in these Chapter 11 Cases pursuant to

Bankruptcy Rule 2002 (the “2002 Service List”). Such notice shall be sufficient under the

circumstances and will save Debtors’ estates and other parties the expense of undue duplication

and mailing.

                                    BASIS FOR RELIEF REQUESTED



         9.       Pursuant to section 331 of the Bankruptcy Code, all professionals are entitled to

submit applications for interim compensation and reimbursement of expenses every 120 days, or

more often if the court permits. Fed. R. Bankr. P. 2016(a). Section 331 of the Bankruptcy Code

provides, in relevant part:

                  A trustee, and examiner, a debtor’s attorney, or any professional person employed
                  under section 327 or 1103 of this title may apply to the court not more than once


CHAR2\2241963v2
                                                    6
  Case 20-30149          Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09            Desc Main
                                     Document     Page 7 of 17



                  every 120 days after an order for relief in a case under this title, or more often if
                  the Court permits, for such compensation for services rendered before the date of
                  such an application or reimbursement for expenses incurred before such date as
                  provided under section 330 of this title...

11 U.S.C. § 331.

         10.      Bankruptcy Rule 2016(a) provides that a professional seeking interim

compensation and reimbursement of expenses must file an application setting forth, among other

things, “a detailed statement of (1) the services rendered, time expended and expenses incurred,

and (2) the amounts requested.” Fed. R. Bankr. P. 2016(a).

         11.      Section 105(a) of the Bankruptcy Code provides in relevant part:

                  The court may issue any order, process, or judgment that is necessary or
                  appropriate to carry out the provisions of this title. No provision of this title ...
                  shall be construed to preclude the Court from, sua sponte, taking any action or
                  making any determination necessary or appropriate to enforce or implement court
                  orders or rules...

11 U.S.C. § 105(a).

         11.      Courts regularly have entered orders approving professional compensation

procedures that provide for interim compensation and expense reimbursement on a monthly

basis. Establishing procedures for monthly compensation ensures that professionals are not

forced to fund a reorganization case. See In re Int’l Horizons, Inc., 10 B.R. 895, 897 (Bankr.

N.D. Ga. 1981) (providing for “reasonable interim compensation” for professionals of the debtor

to avoid requiring professionals to “fund [the] reorganization proceeding”). Appropriate factors

to consider in deciding whether to establish procedures for monthly interim compensation

include “the size of [the] reorganization cases, the complexity of the issues involved, and the

time required on the part of the [professionals of] the debtors in providing services necessary to

achieve a successful reorganization of the debtors.” Id.




CHAR2\2241963v2
                                                    7
  Case 20-30149         Doc 69    Filed 02/14/20 Entered 02/14/20 12:21:09          Desc Main
                                   Document     Page 8 of 17



         13.      The Debtors submit that the Compensation Procedures sought herein are

appropriate considering the above factors. These Chapter 11 Cases are a large and complex case

that requires significant investment of time and resources by the Retained Professionals.

Establishing an orderly, regular process for the allowance and payment of compensation and

reimbursement of expenses for Retained Professionals will prevent such professionals from

bearing the unjust burden of funding these Chapter 11 Cases, and will enable the Debtors to

closely monitor the costs of administration and establish consistent procedures to pay such costs.

Further, the Compensation Procedures will streamline the professional compensation process and

enable the Court and all other parties to monitor more effectively the professional fees incurred

in these Chapter 11 Cases.

         14.      The proposed Compensation Procedures are substantially similar to those

approved in other large chapter 11 cases in this District. See, e.g., In re DBMP LLC, Case No

20-30080 (Bankr. W.D.N.C. Feb 13, 2020); In re Bestwall LLC, Case No. 17-31795 (Bank.

W.D.N.C. Dec 7, 2017); In re Kaiser Gypsum Co., Inc., Case No. 16-31602 (JCW) (Bankr.

W.D.N.C. Nov. 7, 2016); In re Garlock Sealing Techs., LLC, Case No. 10-31607 (GRH) (Bankr.

W.D.N.C. July 15, 2010); In re Hendricks Furniture Grp., LLC, Case No. 09-50790 (JCW)

(Bankr. W.D.N.C. July 16, 2009); In re Northampton Generating Company, L.P., Case No. 11-

33095 (Bankr. W.D.N.C. 2012).

                                             NOTICE

         12.      Debtors have served notice of the Motion on: (i) the 40 holders of the largest

general unsecured claims against Debtors; (ii) the Office of the United States Bankruptcy

Administrator for the Western District of North Carolina; (iii) counsel for the Prepetition

Secured Lender; (iv) counsel for the DIP Lender, (v) counsel for the MCA Parties, if known;




CHAR2\2241963v2
                                                 8
  Case 20-30149        Doc 69    Filed 02/14/20 Entered 02/14/20 12:21:09          Desc Main
                                  Document     Page 9 of 17



(vi) the Securities and Exchange Commission; (vii) the U.S. Department of Treasury; and (viii)

all parties who have requested notice in these Chapter 11 Cases pursuant to Bankruptcy Rule

2002, and submits that, given the nature of the relief requested, no other or further notice need

be given. No previous application for the relief requested herein has been made by Debtors to

this or any other court.

         WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court enter the Proposed Order substantially in the form attached hereto (i) establishing the

Compensation Procedures and (ii) granting such other and further relief as the Court deems

appropriate.



Dated: February 13, 2020                 MOORE & VAN ALLEN PLLC

                                         /s/ Hillary B. Crabtree
                                         Zachary H. Smith (NC Bar 48993)
                                         Hillary B. Crabtree (NC Bar 26500)
                                         James Langdon (NC Bar 23241)
                                         Gabriel Mathless (NC Bar 48857)
                                         Joanne Wu (NC Bar 55044)
                                         100 N. Tryon Street, Suite 4700
                                         Charlotte, NC 28202
                                         Telephone: (704) 331-1000
                                         Facsimile: (704) 339-5968
                                         Email: zacharysmith@mvalaw.com
                                         Email: hillarycrabtree@mvalaw.com
                                         Email: jimlangdon@mvalaw.com
                                         Email: gabemathless@mvalaw.com
                                         Email: joannewu@mvalaw.com

                                         Proposed Counsel to the Debtors and Debtors-In-
                                         Possession




CHAR2\2241963v2
                                                9
    Case 20-30149       Doc 69      Filed 02/14/20 Entered 02/14/20 12:21:09                  Desc Main
                                    Document      Page 10 of 17



                                               EXHIBIT A

                                         PROPOSED ORDER




                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

__________________________________________
                                          )
In re:                                    )                       Chapter 11
                                          )
SD-Charlotte, LLC, et al., 2              )                       Case No. 20-30149
                                          )                       (Jointly Administered)
              Debtors.                    )
                                          )
__________________________________________)


       ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
       AND REIMBURSEMENT OF EXPENSES OF RETAINED PROFESSIONALS

         This matter coming before the Court on the Motion of the Debtors for an Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of Retained

Professionals (the “Motion”),3 filed by the debtor and debtor in possession in the above-

captioned case (the “Debtor”); the Court having reviewed the Motion and having considered the

statements of counsel with respect to the Motion at a hearing before the Court (the “Hearing”);

the Court finding that (a) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334, (b) venue is proper in this district pursuant to 28 U.S.C. § 1409, (c) this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2), (d) notice of the Motion and the Hearing was

2
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-
Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).
3
  Capitalized Terms not otherwise defined herein have the meanings given to them in the Motion,


CHAR2\2241963v2
                                                     10
  Case 20-30149          Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09           Desc Main
                                    Document      Page 11 of 17



sufficient under the circumstances and (e) the Compensation Procedures set forth below are

reasonable and appropriate for these Chapter 11 Cases; and the Court having determined that the

legal and factual bases set forth in the Motion and at the Hearing establish just cause for the

relief granted herein;

         IT IS HEREBY ORDERED THAT:

         1.       The Motion is GRANTED.

         2.       Except as otherwise provided in an order of the Court authorizing the retention of

a particular professional, the professionals specifically retained pursuant to an order of the Court

in the Chapter 11 Case (collectively, the “Retained Professionals”) may seek interim payment of

compensation and reimbursement of expenses in accordance with the following procedures

(collectively, the “Compensation Procedures”):


                  (a) Each Retained Professional seeking monthly compensation must submit a
                      monthly fee statement (a “Monthly Fee Statement”), which submission may
                      be via hand delivery, overnight courier, first class mail or e-mail, so as to be
                      received no later than 20 days after the end of the month for which the fees are
                      sought, to the following parties (collectively, the “Notice Parties”):

                         (i)      SD-Charlotte, LLC et al., c/o Brian Rosenthal, MERU, 1372
                                  Peachtree St. Atlanta, GA 30309 (brian@wearemeru.com)

                         (ii)     counsel to the Debtors, Moore & Van Allen PLLC, 100 North
                                  Tryon Street, Suite 4700, Charlotte, NC 28202 (Attn: Hillary
                                  Crabtree) (hillarycrabtree@mvalaw.com);

                         (iii)    the United States Bankruptcy Administrator for the Western
                                  District of North Carolina (the “Bankruptcy Administrator”), 402
                                  West Trade Street, Suite 200, Charlotte, North Carolina 28202
                                  (Attn: Shelley K. Abel, shelley_abel@ncwba.uscourts.gov);

                         (iv)     counsel to the unsecured creditors’ committee, if one is appointed
                                  in these Chapter 11 Cases;

                         (v)      counsel to the DIP Lender, Attn: Daniel Simon, DLA Piper LLP
                                  (US) One Atlantic Center, 1201 West Peachtree Street, Suite 2800,
                                  Atlanta, Georgia 30309-3450 (daniel.simon@dlapiper.com); and


CHAR2\2241963v2
                                                   11
  Case 20-30149          Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09            Desc Main
                                    Document      Page 12 of 17



                         (vi)     counsel to the Prepetition Secured Lender, c/o Jennifer L.
                                  Silvestro, Esq., Lazer, Aptheker, Rosella & Yedid, P.C, 225 Old
                                  Country Road, Melville, NY 11747 (silvestro@larypc.com); and

                         (vii)    any other parties that the Court may designate.

                  (b) Unless otherwise provided in the order authorizing the Retained Professional's
                      retention, each Retained Professional's Monthly Fee Statement, in accordance
                      with Local Bankruptcy Rule 2016-1, shall include (i) a monthly invoice with
                      fee and expense detail that describes the fees and expenses incurred by such
                      Retained Professional in accordance with the Guidelines for Compensation
                      and Expense Reimbursement of Retained Professionals promulgated by the
                      Court (the “Compensation Guidelines”) and (ii) any additional information
                      required by the Compensation Guidelines.

                  (c) Time spent traveling without actively working on these Chapter 11 Case shall
                      be billed at 50% of the professional's normal hourly rate.

                  (d) Any Retained Professional who fails to submit a Monthly Fee Statement for a
                      particular month or months may subsequently submit a consolidated Monthly
                      Fee Statement for multiple months provided that separate fee and expense
                      information for each applicable month is provided in the consolidated
                      statement.

                  (e) All Monthly Fee Statements shall comply with the Bankruptcy Code, the
                      Bankruptcy Rules, the Local Bankruptcy Rules, the Compensation Guidelines
                      and applicable law.

                  (f) Each Notice Party will have 14 days after service of a Monthly Fee Statement
                      to object to such statement (the “Objection Deadline”). Upon the expiration of
                      the Objection Deadline, the Debtor will be authorized to pay each Retained
                      Professional an amount (the “Authorized Payment”) equal to the lesser of (i)
                      90% of the fees and 100% of the expenses requested in the Monthly Fee
                      Statement (the “Maximum Payment”) and (ii) the aggregate amount of fees
                      and expenses not subject to an unresolved objection pursuant to paragraph
                      10(g) below.

                  (g) If any Notice Party objects to a Retained Professional's Monthly Fee
                      Statement, it must serve on the affected Retained Professional and each of the
                      other Notice Parties a written objection (the “Objection”) so that it is received
                      on or before the Objection Deadline. Thereafter, the objecting party and the
                      affected Retained Professional may attempt to resolve the Objection on a
                      consensual basis. If the parties are unable to reach a resolution of the
                      Objection within 14 days after service of the Objection, or such later date as
                      may be agreed upon by the objecting Notice Party and the affected Retained
                      Professional, the affected Retained Professional may either: (i) file a response
                      to the Objection with the Court, together with a request for payment of the



CHAR2\2241963v2
                                                   12
  Case 20-30149          Doc 69    Filed 02/14/20 Entered 02/14/20 12:21:09            Desc Main
                                   Document      Page 13 of 17



                     difference, if any, between the Maximum Payment and the Authorized
                     Payment made to the affected Retained Professional (the “Incremental
                     Amount”) and schedule such matter for hearing on at least 14 days' notice; or
                     (ii) forego payment of the Incremental Amount until the next interim or final
                     fee application hearing, at which time the Court will consider and dispose of
                     the Objection if requested by the affected Retained Professional. Failure by a
                     Notice Party to object to a Monthly Fee Statement shall not constitute a
                     waiver of any kind nor prejudice that Notice Party's right to object to any
                     Interim Fee Application (as defined below) subsequently filed by a Retained
                     Professional.

                  (h) The first Monthly Fee Applications may be submitted by each of the Retained
                      Professionals the later of March 20, 2020 or 14 days after the entry of an
                      order approving this Motion and shall cover the period from the Petition Date
                      through February 29, 2020.

                  (i) Commencing with the four-month period ending May 31, 2020, and at four-
                      month intervals thereafter (each, an “Interim Fee Period”), each of the
                      Retained Professionals will file with the Court and serve on the Notice Parties
                      an application pursuant to sections 330 and 331 of the Bankruptcy Code (an
                      “Interim Fee Application”) for interim Court approval and allowance of the
                      compensation and reimbursement of expenses sought by the Retained
                      Professional in its Monthly Fee Statements for the applicable Interim Fee
                      Period, including: (i) any revisions to the fee detail previously submitted with
                      a Monthly Fee Statement; (ii) any consensual resolution of an Objection to
                      one or more Monthly Fee Statements; and (iii) any difference between any
                      amounts owed to the Retained Professional and the Authorized Payments
                      made with respect to the Interim Fee Period. Retained Professionals also will
                      file a notice of opportunity for hearing in accordance with Local Bankruptcy
                      Rule 9013-1(e)(7), which shall be served on the Notice Parties and all parties
                      that have filed a notice of appearance with the Clerk of this Court and
                      requested such notice.

                  (j) Interim Fee Applications must be filed on or before the 20th day after the end
                      of the Interim Fee Period for which the application seeks allowance of fees
                      and reimbursement of expenses. An Interim Fee Application must include a
                      basic summary of the Monthly Fee Statements that are the subject of the
                      request and any other information requested by the Court or required by the
                      Bankruptcy Rules, the Local Bankruptcy Rules and the Compensation
                      Guidelines. A Retained Professional filing an Interim Fee Application shall
                      comply with the applicable provisions of the Bankruptcy Code, the
                      Bankruptcy Rules, the Local Bankruptcy Rules and applicable law.

                  (k) The first Interim Fee Application must be filed on or before June 20, 202 for
                      the Interim Fee Period from February 7, 2020 through May 31, 2020. Any
                      objections to an Interim Fee Application (an “Additional Objection”) shall be
                      filed with the Court and served upon the affected Retained Professional and


CHAR2\2241963v2
                                                   13
  Case 20-30149          Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09             Desc Main
                                    Document      Page 14 of 17



                     the Notice Parties so as to be received on or before the 14th day (or the next
                     business day if such day is not a business day) following the filing and service
                     of the Interim Fee Application, which service may be via e-mail, hand
                     delivery, overnight courier or first class mail. If no Objections are pending and
                     no Additional Objections are timely filed, the Court may grant an Interim Fee
                     Application without a hearing. Upon allowance by the Court of a Retained
                     Professional's Interim Fee Application, the Debtor shall be authorized to
                     promptly pay such Retained Professional all requested fees and expenses not
                     previously paid (including any Incremental Amount).

                  (l) The pendency of an Objection or Additional Objection or the entry of a Court
                      order holding that the prior payment of compensation or the reimbursement of
                      expenses was improper as to a particular Monthly Fee Statement will not
                      disqualify a Retained Professional from the future payment of compensation
                      or reimbursement of expenses as set forth above, unless the Court orders
                      otherwise.

                  (m) There will be no penalties for failing to file a Monthly Fee Statement or an
                     Interim Fee Application in a timely manner.

                  (n) Neither (i) the payment of or the failure to pay, in whole or in part, interim
                      compensation and reimbursement of expenses under the Compensation
                      Procedures nor (ii) the filing of, or failure to file, an Objection to any Monthly
                      Fee Statement or an Additional Objection to any Interim Fee Application will
                      bind any party in interest or the Court with respect to the final applications for
                      allowance of compensation and reimbursement of expenses of Retained
                      Professionals.


         3.       Notice given in accordance with the Compensation Procedures is deemed

sufficient and adequate and in full compliance with the applicable provisions of the Bankruptcy

Code, the Bankruptcy Rules and the Local Bankruptcy Rules.

         4.       Debtors are authorized and empowered to take such actions as may be necessary

and appropriate to implement the terms of this Order.




CHAR2\2241963v2
                                                   14
  Case 20-30149         Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09           Desc Main
                                   Document      Page 15 of 17




         5.       The Court shall retain jurisdiction to hear and determine all matters arising from

or relating to the implementation of this Order.



This Order has been signed electronically.                          United States Bankruptcy Court
The Judge’s signature and Court’s seal appear
at the top of the Order.




CHAR2\2241963v2
                                                   15
     Case 20-30149        Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09                 Desc Main
                                     Document      Page 16 of 17


                         IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION

__________________________________________
                                                           )
In re:                                                     )      Chapter 11
                                                           )
SD-Charlotte, LLC, et al., 4                               )      Case No. 20-30149
                                                           )      (Jointly Administered)
                  Debtors.                                 )
                                                           )
__________________________________________)


                                         NOTICE OF HEARING

            NOTICE IS HEREBY GIVEN that SD-Charlotte, LLC, et al., have filed the Debtors’ Motion
    for an Order Establishing Procedures for Interim Compensation and Reimbursement of Expenses of
    Professionals (the “Motion”).

            If a copy of the Motion is not included with this Notice, a copy of each may be viewed at the
    Court’s website, www.ncwb.uscourts.gov under the Debtors’ names and case number or you may
    request in writing a copy from the undersigned party.

          YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS
    CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN
    THIS BANKRUPTCY CASE. (IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO
    CONSULT ONE.)

          IF YOU DO NOT WANT THE COURT TO GRANT THE RELIEF REQUESTED IN
    THE MOTIONS, OR IF YOU WANT THE COURT TO CONSIDER YOUR VIEWS ON THE
    MOTIONS, THEN ON OR BEFORE FRIDAY, FEBRUARY 28, 2020 AT 4:00 P.M. EDT YOU
    MUST:


        (1)     File with the Bankruptcy Court a written response requesting that the Court hold a
hearing and explaining your position. File the response at:

                  Clerk, United States Bankruptcy Court
                  For the Western District of North Carolina
                  401 West Trade Street
                  Room 111
                  Charlotte, NC 28202


4
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: SD-
Charlotte, LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC
(8294); and Southern Deli Holdings, LLC (9425).


CHAR2\2241963v2
                                                     16
  Case 20-30149          Doc 69     Filed 02/14/20 Entered 02/14/20 12:21:09                 Desc Main
                                    Document      Page 17 of 17


        If you mail your request to the Court for filing, you must mail it early enough so the Court will
receive it on or before the date stated above.

       If you have your attorney file a written response then the response should be filed with the
Bankruptcy Court by electronic means through the Court’s website, www.ncwb.uscourts.gov,under the
name and case number shown above.

         (2)     You must also serve a copy of such request to the parties shown below and any other
parties as required by law or orders of the Court on or before the date described above:

                  U.S. Bankruptcy Administrator Office
                  402 W. Trade Street
                  Suite 200
                  Charlotte, NC 28202-1669

                  Hillary B. Crabtree
                  Moore & Van Allen PLLC
                  100 North Tryon Street, Suite 4700
                  Charlotte, NC 28202

       (3)     Attend the hearing scheduled for March 4, 2020 at 2:00 p.m. (EDT) at the Charles
R. Jonas Federal Building, 401 West Trade Street, Charlotte, North Carolina 28202, in Courtroom
1-5. You should attend this hearing if you file an objection.

         If you or your attorney do not take these steps, the Court may decide that you do not oppose the

relief sought and may enter an Order granting the relief requested. No further notice of that hearing will

be given.

Dated: February 14, 2020                     MOORE & VAN ALLEN PLLC

                                             /s/ Hillary Crabtree
                                             Zachary H. Smith (NC Bar 48993)
                                             Hillary B. Crabtree (NC Bar 26500)
                                             Gabriel Mathless (NC Bar 48857)
                                             Joanne Wu (NC Bar 55044)
                                             100 N. Tryon Street, Suite 4700
                                             Charlotte, NC 28202
                                             Telephone: (704) 331-1000
                                             Facsimile: (704) 339-5968
                                             Email: zacharysmith@mvalaw.com
                                             Email: hillarycrabtree@mvalaw.com
                                             Email: gabemathless@mvalaw.com
                                             Email: joannewu@mvalaw.com

                                             Proposed Counsel to the Debtors and Debtors-In-
                                             Possession




CHAR2\2241963v2
                                                    17
